Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 08/20/2022. Claims 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19 are cancelled. Claims 1-	2 and 4 are amended and currently pending in the application.
Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:  A claim should end with a period. However, claim 1 contains two periods, one at “and modifies a sequence of the plurality of learning items presented.” and one at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 2, the recitation of “learning cluster neural networks input” lacks antecedent basis.
Claim 4 is dependent upon canceled claim 3. Hence, the metes and bounds of the claim cannot be discerned. For purpose of examination, claim 4 with be interpreted as being dependent upon claim 2.
	In view of the above rejections under 35 USC § 112(b), claims 13 is rejected as best understood.
In view of the above rejections under 35 U.S.C. 112(b), claims 2 and 4 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A computer system useful for implementing personalized and adaptive mathematics learning, comprising;”. Independent Claim 1 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A computer system useful for implementing personalized and adaptive mathematics learning, comprising;
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a computer with an operating system and a memory; wherein the memory comprises: 

The computer, operating system and memory are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L2]  a pedagogical model, wherein the pedagogical model provides and manages a virtual human-like interface for a learning content in an online learning environment to guide a learning process
The pedagogical model, virtual human-like interface and online learning environment are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Providing and managing a virtual human-like interface is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L3]  a domain model, wherein the domain model describes and models a set of real-world entities and relationships
The domain model is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Describing and modeling a set of real-world entities and relationships is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  a student model, wherein the student model describes a set of student attributes and provides a set of individualized course contents and study guidance, and wherein the student model suggests a set of optimal learning objectives
The student model is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Describing a set of student attributes and providing a set of individualized course contents and study guidance and suggesting a set of optimal learning objectives is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  a machine learning module that implements a personalized and adaptive machine learning method, wherein the personalized and adaptive machine learning method presents a plurality of learning items to the student based on the set of student attributes and a set of student responses
The machine learning module and personalized and adaptive machine learning method are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting a plurality of learning items to the student based on the set of student attributes and a set of student responses is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L6]  a trial loop module that implements a trial loop comprising a set of learning trials, wherein the set of learning trials is presented based on an answer to a question and a student response
The trial loop module is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting information is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Wherein the set of learning trials is presented based on an answer to a question and a student response is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  a question database comprising the plurality of learning items, wherein a learning item is presented on each learning trial
The question database is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Presenting information is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L8]  and a trial record database that stores the set of student responses to the plurality of learning items, wherein the set of student  responses includes an accuracy
The trial record database is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Storing the set of student  responses is insignificant extra-solution activity (i.e., data gathering).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L9]  and wherein the accuracy of the set of student responses comprises a sensitivity, a specificity, a positive predictive value (PPV), and a negative predictive value (NPV); and wherein the personalized and adaptive machine learning method continuously monitors the accuracy of the student response in answering the question
Continuously monitoring the accuracy of the student response in answering the question is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L10]  and modifies a sequence of the plurality of learning items presented
Modifying a sequence of the plurality of learning items presented is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L11]  a personalized and adaptive system that continues until the set of student responses has achieved an expert
The personalized and adaptive system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Continuing until the set of student responses has achieved an expert is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system, and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 19:…the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments. In the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention. One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth. In other instances, well-known structures, materials, or operations are not shown or described in detail to avoid obscuring aspects of the invention…; ¶ 87:…an example personalized and adaptive math learning application software architecture 700 including a software user interface, methods, algorithms, and a database, according to some embodiments. Architecture 700 provides an adaptive lesson plan software architecture, which includes of a learner web browser 702 and an Internet web server 704 such as, for example, APACHE and TOMCAT. The math learning user interface and the software library are in the learner web browser. The math learning application plugin consisting of personalized and adaptive method/algorithms, the software core and all its parts are in the web server. This data in the database is accessed by Software Query Language (SQL) ; ¶ 92:…the various devices, modules, etc. described herein can be enabled and operated using hardware circuitry, firmware, software or any combination of hardware, firmware, and software (e.g., embodied in a machine-readable medium); ¶ 93: various operations, processes, and methods disclosed herein can be embodied in a machine-readable medium and/or a machine accessible medium compatible with a data processing system (e.g., a computer system), and can be performed in any order (e.g., including using means for achieving the various operations). Accordingly, the specification and drawings are to be regarded in an illustrative rather than a restrictive sense. In some embodiments, the machine-readable medium can be a non-transitory form of machine-readable medium…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the computer, operating system and memory, pedagogical model, virtual human-like interface, online learning environment, domain model, student model, machine learning module, trial loop module, question database, trial record database and personalized and adaptive system are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the “provides and manages a virtual human-like interface” step [2], “the personalized and adaptive machine learning method presents” [5], “the learning trials are presented to the student” [6], “a learning item is presented” [7], and “stores response data” [8] represent insignificant extra-solution activity (i.e., data presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [2] providing and managing, [3] describing and modeling, [4] describing, providing and suggesting, [5] presenting, [6] presenting, [7] presenting, [8] storing, [9] monitoring, [10] modifying, and [11] continuing is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 2 and 4 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claim 1. The additional elements of the dependent claims, for example, the  neural networks, Bayesian predictive learning model, structured prediction and reinforcement learning model (claim 2) are recited as generic computer components performing generic computing. Dependent claims 2 and 4 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2 and 4 integrates the judicial exception into a practical application. While dependent claims 2 and 4 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2 and 4 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Objections
	The previous claim objections are withdrawn in view of Applicant’s amendment and remarks. However, Applicant's amendment raises new issues as noted in the claim objections above not repeated herein.
Claim Rejections - 35 U.S.C. § 112
	The previous claim rejections under 35 U.S.C § 112(b) are withdrawn in view
of Applicant's amendment and remarks. However, Applicant's amendment raises new issues under 35 U.S.C. § 112(b) as noted in the rejections above not repeated herein.
Claim Rejections - 35 U.S.C. § 101
	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant essentially argues that “amended Claim 1 now contains distinct invention wherein a) proactively provides a set of customized course contents based on a set of student attributes, b) where student responses are proactively measured in terms of overall sensitivity, specificity, positive predictive value, and negative predictive value based on set of student responses, and c) In case of personalized and adaptive mathematics learning, the results can be quantitatively measured and as such a competency, sensitivity, specificity, PPV, and NPV are accurately calculated. The sensitivity and PPV makes positive prediction and change the sequence of the plurality of learning items so that student achieves the competency in short time. The specificity and NPV makes negative prediction and change the sequence of the plurality of learning items so that student is presented with multiple pathways to understand and learn the subject”. Applicant’s arguments are not persuasive because Applicant has not provided any reason or evidence to support the above assertions. Attorney argument cannot take the place of evidence in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). It is nonetheless important to note that an abstract idea is not transformed into an inventive concept just because the prior art does not disclose or suggest it. See Mayo, 566 U.S. at 90; cf Reply Br. 4. "Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry." Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). Indeed, "[t]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diehr, 450 U.S. at 188-89.
The Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102/103
	The previous rejections of the claims under 35 U.S.C. § 102/103 are withdrawn in view of Applicant’s arguments and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715